Title: To Thomas Jefferson from the Board of Trade, 10 September 1779
From: Board of Trade
To: Jefferson, Thomas


[Williamsburg]  10 Sep. 1779. Dean offers goods at sixty shillings for a livre, the money to be left at the loan office. Although the advance is very high, the pressing need for some of the articles should be considered. Goods are to be delivered at Smithfield and Portsmouth, at the risk of the state, as soon as the bargain is closed. The money will be put in the loan office as soon as it is received. Signed by Whiting, Ambler, and Rose.
